                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

A. D. ARMSTRONG,

                        Petitioner,                :    Case No. 3:18-cv-397

        - vs -                                          District Judge Walter Herbert Rice
                                                        Magistrate Judge Michael R. Merz

Warden,
 Mansfield Correctional Institution,
                                                   :
                        Respondent.


                    ORDER TO PROCEED WITH TRANSFER


        On December 10, 2019, the Magistrate Judge determined that the Complaint in this case

constituted a second or successive application for habeas corpus relief and ordered it transferred

to the Sixth Circuit for that court’s determination under 28 U.S.C. § 2244(b) of whether Petitioner

would be permitted to proceed (ECF No. 5). Effectiveness of that Order was postponed to allow

Petitioner to obtain review by an Article III judge.

        The time within which Petitioner might have sought such review expired December 24,

2018, and no objections have been filed. Accordingly, the Clerk is ORDERED to proceed

forthwith to transfer this case to the Sixth Circuit.

February 8, 2019.

                                                                  s/ Michael R. Merz
                                                                 United States Magistrate Judge




                                                   1
2
